Name: 1999/874/EC: Commission Decision of 10 December 1999 amending Decision 93/70/EEC on codification for the message 'Animo' to include certain types of processed mammalian protein (notified under document number C(1999) 4251) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  animal product;  trade policy;  processed agricultural produce;  agricultural policy;  information technology and data processing
 Date Published: 1999-12-31

 Avis juridique important|31999D08741999/874/EC: Commission Decision of 10 December 1999 amending Decision 93/70/EEC on codification for the message 'Animo' to include certain types of processed mammalian protein (notified under document number C(1999) 4251) (Text with EEA relevance) Official Journal L 340 , 31/12/1999 P. 0109 - 0110COMMISSION DECISIONof 10 December 1999amending Decision 93/70/EEC on codification for the message "Animo" to include certain types of processed mammalian protein(notified under document number C(1999) 4251)(Text with EEA relevance)(1999/874/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEG(2), and in particular Article 20(3) thereof,Whereas:(1) For quick understanding of Animo-messages, by Decision 93/70/EEC(3), as last amended by Decision 98/168/EC(4), the Commission specified the codes to be used for animals and animal products.(2) By Decision 97/735/EC(5), the Commission laid down new provisions on trade in certain types of mammalian animal waste. Those provisions stipulated in particular that the Member States of origin and of destination of the goods must inform each other of the type and destination of the latter by means of the Animo computerised network.(3) By Decision 98/168/EC, the Commission amended Decision 93/70/EEC to supplement the codes used for trade in certain types of mammalian animal waste.(4) In this respect, the amended codes for live animals and animal products have proved incomplete and the products lacking should be included.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 93/70/EEC is hereby amended as follows:the following is added to point 12 "Processed animal protein whether intended for use in feedingstuffs or not (meals and greaves) - petfoods" of Chapter "I.3 PRODUCTS OF ANIMAL ORIGIN": ">TABLE>"Article 2This Decision is addressed to the Member States.Done at Brussels, 10 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 25, 2.2.1993, p. 34.(4) OJ L 62, 3.3.1998, p. 37.(5) OJ L 294, 28.10.1997, p. 7.